Order entered July 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01009-CV

                                   AJANI REESE, Appellant

                                                 V.

                        HIGHLAND PARK APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-03315-E

                                             ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellee’s motions to

extend time to file brief and to dismiss the appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE